Pee, Cueiam,
Testatrix devised the land to her daughter in fee, but added in the next clause of the will: “ And in the event my daughter, Lizzie, should die single, unmarrited and without issue, it is my will and I hereby give, bequeath and devise all my said estate, real and personal, as aforesaid, unto my dear beloved mother and to her heirs.”
The contingency has not happened, for the daughter is married and has had children, though there are none now living. Under our cases the testatrix by such clause is presumed to mean the death of the devisee during her own lifetime: Morrison v. Truby, 145 Pa. 540.
But even if that rule of construction should not be invoked and the plaintiff surviving her husband should die without having other children, so that the devise over should still be held effective, plaintiff under it, by the death of her grandmother, has now a vested remainder in fee. Her deed, therefore, will pass her present estate, whatever it be, and a remainder in fee, to the grantee.
Judgment affirmed.